DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claim 16 is necessitated by Applicant’s amendment filed on Apr. 20, 2022. In particular, claim 16 has been amended to remove limitations regarding amounts of activator. The remaining grounds of rejection set forth below for claims 2-3, 5-7, 13-20, and 22-28 are the same as those set forth in the preceding Office action mailed on Oct. 22, 2021. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C. § 112(d)

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Claim 16 depends on claim 13 which in turn depends on independent claim 2. Independent claim 2 recites an admixture including one or multiple dissolved activators including one or more humectants. Claim 16 recites that “the activator includes a humectant”.
Because independent claim 2 already recites an activator including a humectant, the recitation in claim 16 of the activator including a humectant does not serve to further limit the subject matter of its base claims. Claim 16 therefore does not comply with the first sentence of 35 U.S.C. § 112(d).



Claim Rejections – 35 U.S.C. § 103

Claims 2-3, 5-7, 13-18, 20, 22-24, and 26-28 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2005/0017394 A1 (herein “Hochsmann”).
This rejection was adequately set forth in paragraphs 5-27 of the Office action mailed on Oct. 22, 2021 and is incorporated here by reference.

Claims 19 and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Hochsmann in view of US Patent Application Publication No. 2006/0251826 A1 (herein “Pfeifer”).
This rejection was adequately set forth in paragraphs 28-31 of the Office action mailed on Oct. 22, 2021 and is incorporated here by reference.

Response to Arguments

Applicant’s arguments filed Apr. 20, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The rejections under 35 U.S.C. § 112(b) that were set forth in the preceding Office action mailed on Oct. 22, 2021 have been withdrawn in light of the amendments of the claims.

Regarding the rejections over Hochsmann: Applicant argues (top of p. 8 of Remarks) that Hochsmann’s ¶ [0038] refers to liquid ingredients and thus would not apply to activation agents that are solid materials.
The examiner agrees that Hochsmann’s ¶ [0038] refers to liquid ingredients and thus would not apply to activation agents that are solid materials. The argument is unpersuasive because the rejection refers to activation agents that are liquids (sulfuric acid among others in ¶ [0030] and the material system in ¶ [0057]).

Applicant argues (first full paragraph on p. 8 of Remarks) that Hochsmann’s process in ¶ [0040] describes providing the activation agent as a coating on dense or porous particles, and the activation agent is thus a solid material. This argument is unpersuasive because it does not explain why the activation agent is a solid material.

Applicant argues (second full paragraph on p. 8 of Remarks) that the rejection does not establish that Hochsmann describes a liquid activation agent. This argument is unpersuasive because the rejection points to Hochsmann’s ¶ [0030] which includes several acids that are liquids, such as sulfuric acid and others, as well as an example of a material system in ¶ [0057] which includes sulfuric acid.

Applicant argues (third full paragraph on p. 8 of Remarks) that Hochsmann includes a disclosure in ¶ [0049] in which the activation agent and binder “are provided as one material”. This argument is unpersuasive because it does not explain why the amounts of activation agent and binder described in Hochsmann’s ¶ [0049] would imply that the materials binder “are provided as one material” as opposed to being provided in the manner that is described in the portion of the reference which is cited in the rejection (¶ [0039]).

Applicant argues (fourth full paragraph on p. 8 of Remarks) that the rejection does not provide evidence that the materials described in Hochsmann’s ¶ [0057] would be used in a system including an admixture of a particulate build material and a dissolved activator.
It is not clear to the examiner which legal issue is intended to be raised via the phrase “would be used”. However, it is noted that the rejection asserts the obviousness of using the cited material system in Hochsmann’s embodiment, and the argument does not explain why it would not have been obviousness to use the cited material system (¶ [0057]) according to the method described earlier in the reference (¶ [0039]).
Nonetheless, the rejection additionally points to another embodiment of an activation agent (¶ [0031]).

The rejections over Hochsmann that were set forth in the preceding Office action mailed on Oct. 22, 2021 have been maintained above in paragraphs 9-12.

Conclusion

This action is properly final because Applicant's amendment necessitated the new ground of rejection presented in this Office action, and because the remainder of the rejections are on the same grounds as set forth in the previous Office Action mailed on Oct. 22, 2021. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764